The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 12/20/21 .
a. Independent claims 1, 8, and 15 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US 2016/0048403, “Bugenhagen”) and Missett et al. (US 2014/0226972, “Missett”) in view of Salam et al. (US 2010/0315946, “Salam”) and further in view of Bugenhagen (US 2015/0049601, hereinafter “Bugenhagen’601”).
Regarding claim 1, Bugenhagen discloses a logical Network Interface Device (NID) comprising:
- a first NID connected to a peer NID (See 135a-b fig.1, a first NID at Customer Main Office and a peer NID at Customer Satellite Office); and
- a second NID (See 140a fig.1, a NID) connected to the peer NID (See 140b fig.1, a NID 140a is connected with one of the NID at the satellite office via a network) and communicatively coupled to the first NID (See fig.1, as shown in ‘Customer Main Office’ 105 fig.1), wherein the first NID and the second NID are each connected to a network element for redundant communication to the peer NID (See fig.1 and ¶.61, use redundant connectivity services to ensure minimal, if not zero down time).
Bugenhagen discloses that the first NID is connected to a peer NID over Provider A network and Provider B network, but does not explicitly disclose the newly added claim limitations “over a same network as the first NID.”
However, Missett discloses the peer NID is connected over a same network as the first NID (Missett, See 104-1, 104-2, 108 fig.1, Local NID and Remote NID are located within a same network such as access network A or B; See ¶.19, each access network may include more than one Local NID and/or more than one Remote NID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the peer NID being connected over a same network as the first NID” as taught by Missett into the system of Bugenhagen, so that it 
Bugenhagen further discloses,
- wherein the first NID actively operates an active maintenance endpoint in an Operations, Administration, and Maintenance (OAM) session with the peer NID (Bugenhagen, See ¶.65, OAM frame flows might be sent or received over OAM channels between each NID).
Bugenhagen and Missett do not explicitly disclose what Salam discloses,
- wherein the active maintenance endpoint synchronizes OAM session data with a dormant maintenance endpoint at the second NID, wherein the active maintenance endpoint and the dormant maintenance endpoint have the same configuration (Salam, See 64 fig.4 and ¶.27, the main and backup states of a maintenance end point (MEP) are synchronously updated by processing continuity check messages; Examiners’ Note: synchronization between the main and backup states of a maintenance end point is equal to the limitation ‘same configuration’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the active maintenance endpoint synchronizes OAM session data with a dormant maintenance endpoint at the second NID and the active maintenance endpoint and the dormant maintenance endpoint have the same configuration” as taught by Salam into the system of Bugenhagen and Missett, so that it provides a way of improving the performance of redundancy condition for a maintenance end point MEP by identifying a failure (Salam, See ¶.27).
Bugenhagen discloses the first NID and the second NID, but does not explicitly disclose the limitations “wherein the first NID and the second NID each separately maintains an OAM session database of the OAM session data.” Bugenhagen and 
Bugenhagen’601 discloses “wherein the first NID and the second NID each separately maintains an OAM session database of the OAM session data (Bugenhagen’601, See 230 fig.11 and ¶.67, the disclosed embodiments may deploy two OAM sessions, one inside the shaper and one outside the shaper. In this embodiment, the post-shaped OAM session would track "good throughput" (shown, e.g., as the solid arrows along portions of the in-band channel 230 in FIG. 11) and change the shaper itself as opposed to depending upon the carrier to detect and signal the shaper; See 115 fig.1 and ¶.40, one or more of NID; See ¶.43, dedicated database clients).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first NID and the second NID each separately maintains an OAM session database of the OAM session data” as taught by Bugenhagen’601 into the system of Bugenhagen, Missett, and Salam, so that it provides a way of employing a self-maintaining intelligent and for OAM server function to determine status of the network connection between the at least two network device (Bugenhagen’601, See ¶.8 and ¶.67).
As rejected above, Bugenhagen’601 discloses that the active maintenance endpoint and the dormant maintenance endpoint are configured to maintain respective OAM session databases (Bugenhagen’601, See ¶.67 and ¶.43) and Bugenhagen further discloses “the OAM session data such that peer NID is configured to operate the OAM session with either one based on protection” (Bugenhagen, See ¶.61, As shown in FIG. 1, high reliability businesses often choose to use redundant connectivity services to ensure minimal, if not zero down time. Service providers include financial traders, airport businesses, airport facilities, first responders, and/or the like--all tend to use these types of redundant connectivity schema).

Regarding claim 2, Bugenhagen and Missett do not explicitly disclose what Salam discloses “the dormant maintenance endpoint becomes the active maintenance endpoint responsive to a protection switch, and wherein the dormant maintenance endpoint has the OAM session data in a database based on synchronization with the first NID (Salam, See 70 fig.4 and ¶.27, switching from the backup mode to the active mode).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 3, Bugenhagen does not explicitly disclose what Missett discloses “by providing copies of OAM Protocol Data Units (PDUs) (Missett, See ¶.27, provides a continuity check message OAM PDU to the remote NID)” and Bugenhagen and Missett do not explicitly disclose what Salam discloses “the active maintenance endpoint synchronizes with the dormant maintenance endpoint” as rejected in claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “by providing copies of OAM Protocol Data Units (PDUs)” as taught by Missett into the system of Bugenhagen and Salam, so that it provides a way of providing the formatted CCM OAM PDU to the respective remote NID to support the service provider MEG and MEP with continuity check (Missett, See ¶.27).

Regarding claim 4, Bugenhagen does not explicitly disclose what Missett discloses “by providing relevant information from OAM Protocol Data Units (PDUs)” (See ¶.27, OAM status information). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.



Regarding claim 7, Bugenhagen, Missett, and Salam disclose “the OAM session data relates to any of continuity checks (Salam, See ¶.10, processing continuity check), loopbacks (Bugenhagen, See ¶.79, loopback information), linktrace (Bugenhagen, See ¶.20, trace router information), delay measurements and packet loss measurements (Missett, See ¶.23, loss monitoring and delay monitoring).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claim 8, it is a Network Interface Device claim corresponding to the claim 1, except the limitations “a first port, a second port, a communication interface, and a circuitry (Bugenhagen, See fig.1-2 and ¶.17, one or more interface ports for OAM; See ¶.127, integrated circuit)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 9-12 and 14, they are claims corresponding to claims 2-5 & 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a method claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.



Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations. The previous 103 rejection over Bugenhagen, Salam, Hieda and Bugenhagen’601 has been replaced with prior art combination of Bugenhagen, Missett, Salam, and Bugenhagen’601 because of addition and/or deletion of claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).